HarrisoN, J.,
concurring. — I concur in the judgment. Upon the face of the return to the writ the proceedings of the board of supervisors were regular, and nothing to the contrary is suggested by the appellant. The only point urged by her as error is the refusal of the court to allow the return to be amended by an ex parte affidavit that there was testimony before the board of supervisors to the effect that one of the signers of the report did not view or lay out the road. The affidavit did not purport to state that the viewer did not act, but that some per*395sons had stated that he did not act. It needs no argument to show that a return cannot be amended in this manner.
Whether the board of supervisors acquired jurisdiction of the proceedings is a question which is not presented by the record before us, and upon which no opinion should be expressed. I am not prepared to hold that the mere fact of giving the notice required by the statute vests the board of supervisors with such jurisdiction over the proceedings as to preclude the right to show that the purported report, upon which their right to give such notice rests, was never made. This is entirely different from attempting to show that after the jurisdiction had been acquired they decided erroneously upon the evidence before them (Central Pac. R. R. Co. v. Placer County, 34 Cal. 361), or that evidence was improperly received by them. (Central Pac. R. R. Co. v. Placer County, 46 Cal. 670.)